Dennis v Mark Cerrone, Inc. (2021 NY Slip Op 01654)





Dennis v Mark Cerrone, Inc.


2021 NY Slip Op 01654


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


1005 CA 19-01503

[*1]JOSEPH DENNIS, PLAINTIFF-APPELLANT,
vMARK CERRONE, INC., DEFENDANT-RESPONDENT, AND VINCENT CERRONE, DEFENDANT. (APPEAL NO. 1.) 


DOLCE PANEPINTO, P.C., BUFFALO (SEAN E. COONEY OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
MAGAVERN MAGAVERN GRIMM LLP, NIAGARA FALLS (EDWARD P. PERLMAN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a decision of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered July 15, 2019. The decision granted the motion of defendant Mark Cerrone, Inc. for a directed verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court